Citation Nr: 0018608	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-01 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from March 14, 1968 until 
April 7, 1971.  He did not serve in Southeast Asia.  

The veteran filed a claim for service connection for diabetes 
mellitus in August 1980.  In November 1980, the Department of 
Veterans Affairs (VA) Regional Office (RO), Muskogee, 
Oklahoma, notified the veteran that his claim for service 
connection was disallowed because there was the absence of a 
diagnosis of the claimed disability, and no evidence showing 
the incurrence or aggravation of the condition in service.  
In current terms, the RO found that the claim was implausible 
and thus not well grounded.  38 U.S.C.A. § 5107 (1999).  The 
veteran did not appeal the decision.  In February 1988 he 
filed another claim for service connection for diabetes 
mellitus.  By a rating action in June 1988, the RO denied the 
claim and notified the veteran of the decision that month.  
The veteran did not appeal.  In August 1989, the veteran 
again requested that his claim be reopened.  By rating action 
in June 1990, the RO found that new and material evidence 
adequate to reopen the claim had not been submitted.  The RO 
notified the veteran of the decision in August 1990.  He did 
not appeal.  

In December 1996, the veteran once again requested that his 
claim be reopened.  By rating action in May 1997, the RO 
found that new and material evidence adequate to reopen the 
claim had not been submitted.  The veteran appealed this 
rating decision.  In July 1999, another member of the Board 
of the Board of Veterans' Appeals (Board) remanded the matter 
to the RO for a hearing.  The veteran testified before the 
undersigned during a video conference hearing in May 2000.  

In June 2000, the veteran, through a Congressman, submitted 
additional evidence and moved to have his case expedited.  
This motion is granted, but no independent notice is being 
provided inasmuch as the decision was in the process of 
completion when the motion was received and separate 
consideration of the motion would only have delayed the 
decision.  

FINDINGS OF FACT

1.  In November 1980 and June 1988, the RO denied entitlement 
to service connection for diabetes mellitus, and the veteran 
did not appeal those determinations.  

2.  In June 1990, the RO denied the veteran's request to 
reopen the claim of entitlement to service connection for 
diabetes mellitus, and he did not appeal that determination.  

3.  Evidence received since the June 1990 decision by the RO 
reflects that the veteran was hospitalized for juvenile onset 
diabetes mellitus within two years of service discharge.  


CONCLUSION OF LAW

Evidence submitted since the June 1990 rating decision is new 
and material as to the claim for service connection for 
diabetes mellitus, and that claim is reopened.  38 U.S.C.A. 
§§ 5104, 7105(c), 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During the hearing in May 2000, the veteran testified that he 
had never been sick prior to his last two weeks of military 
service when they had to split his thumb open to drain poison 
out; that from then on he started having huge sores all over 
his body; that on his discharge at Fort Dix he just dealt 
with it because he wanted to get out; and that around 
December 1972, while he was incarcerated at Shelby County 
Penal Farm he was taken to the VA hospital in Memphis for 
treatment of diabetes.  He recalled that his weight had 
dropped from 165 to 105 pounds in two weeks.  In June 2000, 
the Board received a report submitted by the veteran from 
John Gaston Hospital in Memphis showing that he had been 
hospitalization from February 28, 1973 until March 12, 1973, 
for juvenile onset diabetes mellitus, malnutrition and acute 
bronchitis.  The word "jail" is handwritten in the margin of 
the report.  This report was not previously available to 
agency decision makers.  

Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  When diabetes mellitus is manifested to a 
compensable degree within a year of active service, service 
connection may be granted presumptively.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran's claim for service connection for diabetes 
mellitus was denied on the merits by the RO in November 1980 
and February 1988.  In June 1990, the RO found that new and 
material evidence adequate to reopen the claim had not been 
submitted.  That decision became final when it was not 
appealed within a year.  38 U.S.C.A. § 7105.  In order to 
reopen a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.

The United States Court of Appeals for Veterans Claims has 
held that VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209, 
219 (1999).  

In comparing the evidence available at the time of the prior 
decision with that subsequently presented, the pertinent 
factual situation regarding the claim for service connection 
remained essentially the same until June 2000, when the Board 
received a report submitted by the veteran from John Gaston 
Hospital in Memphis showing his hospitalization from February 
28, 1973 until March 12, 1973, for juvenile onset diabetes 
mellitus.  This report is quite consistent in some aspects 
with the veteran's testimony and was not previously available 
to agency decision makers.  This evidence is both new and 
material within the definition set forth above and it serves 
to reopen the claim.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for diabetes 
mellitus, to this extent the appeal is granted.  


REMAND

In view of the determination that the recently submitted 
evidence is sufficient to reopen the veteran's claim for 
service connection for diabetes mellitus, it must be referred 
to the RO for de novo consideration. 

The Board also notes that the veteran testified that he was 
treated at a VA facility in Memphis for diabetes shortly 
after service.  The RO did request reports of treatment 
during 1971 or 1972, and received a negative response.  
However, the Board notes that the claims folder contains a VA 
Form 10-7131, dated in December 1974, which implies that the 
veteran was hospitalized or treated at the VA hospital in 
Memphis in November 1974.  On review of the current record, 
it appears possible that the veteran may have gotten the 
exact locations and dates of his treatment in the early 1970s 
somewhat confused.  The records of VA treatment in 1974 would 
appear pertinent and the RO should take the necessary action 
to obtain the complete records of that treatment or 
hospitalization.  As VA treatment records are considered to 
be constructively of record, and they may be relevant to the 
instant claim, they should be obtained prior to considering 
the question of whether the claim is well grounded.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the complete 
records of the veteran's hospitalization 
in December 1974 as reflected on VA Form 
10-7131, dated in December 1974.  

2.  Thereafter, the RO should 
readjudicate the issue of the veteran's 
entitlement to service connection for 
diabetes mellitus on a de novo basis to 
determine if the claim is well grounded, 
and then on the merits if appropriate.  
If the claim is denied, the RO should  
furnish the veteran and his 
representative a supplemental statement 
of the case on the issue.  


The primary purpose of this REMAND is to afford the veteran 
due process of law.  No action is required of the veteran 
unless he receives further notice.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

